Title: To George Washington from Joseph Cooke, 25 December 1797
From: Cooke, Joseph
To: Washington, George



Sir
City of Washington December the 25th 1797

Permit a Mecanick Formerly in yr Imploy To Take the Liberty of wishing you & Famley the Compliments of The sesaon & many

hapy Returns Theaerof—and at the Saem time to Inform you that from various Lossis & misfortunes of this life that I have been Oblidged to Sell all my property For to Sadisfie my Crs. & of Coures unable From want of Cap[ita]l to Carey on my former Buisness and That I have Com to this City in hopes of meeting with Som Public Imploy in Superintending Some of The public Buildings &c. and notwithstanding my utmost Indavours I have been unsuckcessfull as yet, wich makes me Take the Liberty of Thus adressing You in hopes that you may have Som Imploy Such as Stuart overseer Colector of reants or Any thing Else that you might think me Capible of wich I would Cheaerfulley Acpt of, & as I have no famley but my wife Shee would be very hapey in Waiteing on Mrs Washington as Ladies maide &c. or Any other Imploy She might be Capible of I have Inclosed bot⟨h⟩ my fomer & present adress that you may Sir from ⟨rea⟩ding the Advertizement be more fuley Informed the Difrend buisness I am Capible of that if you Shuld have no Imploy yr Self that perhapes you would be So Good as to r[e]comend me to the Notice of Mr Law, the Comishioners of this City, or Any of yr Freinds that might be in want of a person of my Discrebson & if So hapy as to have rather the honer of been Imployd by you Sir or Any of yr Freinds be Ashured that I will Discharge the Duties of the Imploy with that Fidelity that Caint Faile of meeting with yr Approbation wich Would be to me the Graetest Ingoyment this Life Could Aford yr Answer on the Subgect as Soon as Convaenent will purticklarly Oblidge Honred Sir your most, Respectfull, Humbl., & Obt Servt,

Joseph Cooke

